Case 1:18-cv-01966-SB Document 120 Filed 07/02/21 Page 1 of 4 PageID #: 3377




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  TEXASLDPC INC.,

                             Plaintiff                        C.A. No. 18-1966-SB

               v.                                              JURY TRIAL DEMANDED

  BROADCOM INC., LSI COPORATION,
  and AVAGO TECHNOLOGIES U.S. INC.,

                             Defendant



                       DEFENDANTS MOTION FOR SUMMARY JUDGMENT
                    REGARDING ALL CLAIMS ASSERTED BY TEXASLDPC, INC.

        Broadcom Inc., LSI Corporation, and Avago Technologies US Inc. (“Defendants”) hereby

respectfully move for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.

        In support of this Motion, Defendants rely upon the accompanying Opening Brief and exhibits

thereto, and the pleadings and other filings of record in this matter.



                                                   YOUNG CONAWAY STARGATT &
                                                   TAYLOR, LLP

                                                   /s/ Adam W. Poff
                                                   Adam W. Poff (No. 3990)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, DE 19801
                                                   (302) 571-6600
                                                   apoff@ycst.com

                                                 Attorneys for Defendants Broadcom Inc., LSI
                                                 Corporation and Avago Technologies U.S. Inc
 Case 1:18-cv-01966-SB Document 120 Filed 07/02/21 Page 2 of 4 PageID #: 3378



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  TEXASLDPC INC.,

                         Plaintiff                   C.A. No. 18-1966-SB

                v.                                   JURY TRIAL DEMANDED

  BROADCOM INC., LSI COPORATION,
  and AVAGO TECHNOLOGIES U.S. INC.,

                         Defendant


                                             ORDER

           This _____ day of ___________________, 2021, Defendants Broadcom Inc., LSI

Corporation, and Avago Technologies U.S. Inc. (“Defendants”) having moved, pursuant to Rule

56 of the Federal Rules of Civil Procedure, for summary judgment against Plaintiff TexasLDPC

Inc. on all claims asserted by TexasLDPC Inc., and the Court having concluded that summary

judgment should be entered; now therefore.

           IT IS HEREBY ORDERED that the Court grants Defendants’ motion for summary

judgment and judgment is hereby entered against TexasLDPC, Inc. and in favor of Defendants.



                                                  __________________________________
                                                  The Honorable Stephanos Bibas
                                                  United States District Court Judge


28304803
Case 1:18-cv-01966-SB Document 120 Filed 07/02/21 Page 3 of 4 PageID #: 3379




                                CERTIFICATE OF SERVICE


       I, Adam W. Poff, hereby certify that on July 2, 2021, I caused to be electronically filed a

true and correct copy of the foregoing document with the Clerk of the Court using CM/ECF,

which will send notification that such filing is available for viewing and downloading to all

counsel of record. I further certify that I caused the foregoing document to be served via

electronic mail upon the above-listed counsel and on the following:

                              Gregory R. Booker, Esquire
                              Warren K. Mabey, Jr., Esquire
                              FISH & RICHARDSON P.C.
                              222 Delaware Avenue, 17th Floor
                              Wilmington, DE 19801

                              Lawrence K. Kolodney, Esquire
                              FISH & RICHARDSON P.C.
                              One Marina Park Drive
                              Boston, MA 02210

                              David M. Hoffman, Esquire
                              FISH & RICHARDSON P.C.
                              111 Congress Avenue, Suite 810
                              Austin, TX 78701

                              Rodeen Talebi, Esquire
                              FISH & RICHARDSON P.C.
                              1717 Main Street, Suite 5000
                              Dallas, TX 75201

                              Attorneys for Plaintiff TexasLDPC Inc.

Dated: July 2, 2021                                  YOUNG CONAWAY STARGATT
                                                      & TAYLOR, LLP

                                                     /s/ Adam W. Poff
                                                     Adam W. Poff (No. 3990)
                                                     Rodney Square
                                                     1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     (302) 571-6600
                                                     apoff@ycst.com
Case 1:18-cv-01966-SB Document 120 Filed 07/02/21 Page 4 of 4 PageID #: 3380




                                         Attorneys for Defendants Broadcom Inc.,
                                         LSI Corporation and Avago Technologies
                                         U.S. Inc.




                                     2
